     Tom McAvity, 034403
 1   Phoenix Fresh Start Bankruptcy
     4602 E Thomas Rd, Ste S-9
 2   Phoenix, AZ 85018
     Phone: 602-598-5075
 3   Fax: 866-241-4176
     Email: tom@phoenixfreshstartbankruptcy.com
 4
                                  UNITED STATES BANKRUPTCY COURT
 5                                      DISTRICT OF ARIZONA
 6                                                   )   Chapter: 13
     In re:                                          )
 7                                                   )   Case No. 2:20-bk-13418-DPC
     LYNNETTA D. BROWN                               )
 8                                                   )
     Debtor                                          )   MOTION TO CONTINUE THE SECTION
 9                                                   )   362(a) STAY PURSUANT TO SECTION
                                                     )   362(c)(3)
10                                                   )
                                                     )
11
              Debtor LYNNETTA D. BROWN (“Debtor”) hereby moves the Court, pursuant to 11
12
     USC §362(c)(3)(B), to continue the automatic stay in his bankruptcy as to all creditors. This
13
     Motion is supported by the following:
14
                                               BACKGROUND
15

16       1. Debtor filed for protection under Chapter 13 of the United States Bankruptcy Code on

17            December 17, 2020. Edward J. Maney was appointed as the Chapter 13 Trustee.
         2. Prior to Debtor’s current Chapter 13 bankruptcy filing, Debtor had filed for protection
18
              under Chapter 13 of the United States Bankruptcy Code on August 31, 2019 in Phoenix,
19
              Arizona. The Debtor’s prior Chapter 13 bankruptcy was dismissed by order of the Court
20            entered on December 15, 2020 for failure to default in payments.
21       3. Debtor is employed in the hospitality industry and in April 2020, her employer initiated a
              20% reduction in pay due to COVID-19.
22
         4. Additionally, Debtor underwent surgery and incurred new medical bills which she has
23
              struggled to pay.
24       5. Debtor was current in her payments prior to reduction in income.
25

     Debtor’s Motion to Continue Stay
                                                              Phoenix Fresh Start Bankruptcy
                                                              4602 E Thomas Rd. Ste. S-9
     Case 2:20-bk-13418-DPC             Doc 15 Filed 12/22/20 Phoenix, AZ 85018 18:34:49 Desc
                                                              Entered 12/22/20
                                        Main Document    Page 1 of 3
         6. As a result of her reduced pay, Debtor was unable to make full payments to the Trustee,
 1
             but did make monthly “good faith” payments. When her income was reinstated to pre-
 2
             pandemic levels, she made every effort to increase her payments, but was unsuccessful in
 3           her attempts.
 4       7. A modification of her plan was not feasible.
         8. Debtor’s income is now consistent, she has recovered from her surgery, and there is every
 5
             reason to believe that Debtor will be able to complete her obligations in the present case.
 6

 7                                                   DISCUSSION

 8
         9. The Automatic Stay of 11 USC §362 terminates on the 30th day after a petition is filed if a
 9           debtor had a prior petition pending in the preceding year and that bankruptcy was
10           dismissed. 11 USC §362(c)(3)(A). On a motion of a party in interest for a continuation of

11
             the automatic stay, the Court may extend the stay in particular cases as to all or any
             creditors after notice and a hearing completed before the expiration of the 30 day period
12
             if the party in interest demonstrates that the filing of the later case is in good faith as to
13
             creditors to be stayed. 11 USC §362(c)(3)(B). A case is presumptively filed not in good
14           faith if a previous case under 7, 11 or 13 was dismissed within a one year period prior to

15           the debtor’s subsequent bankruptcy filing because the debtor failed to file or amend the
             petition or other documents as required by the bankruptcy code or the court , provide
16
             adequate protection as ordered by the court, or perform the terms of a confirmed plan, or
17
             where there is no substantial change in the debtor’s affairs and there is no other reason to
18           believe the case will result in a fully performed Chapter 13 Plan. 11 USC §362(c)(3)(C)
19           (I, II); In re Elliott-Cook, 357 BR 811, 814 (N.D. Chapter 13 Plan. 11 USC §362(c)(3)(C)
         10. The Debtor bears the burden of proof as to the elements necessary to establish good faith.
20
             In re Elliot-Cook 357 BR at 814. Where there is no presumption of bad faith and no party
21
             objects, a request to extend the stay should be liberally granted. Id. The Court looks to the
22
             totality of the circumstances to determine whether the Debtor has established the good
23           faith required by 11 USC §362(c)(3). Id.

24       11. In this case, the Debtor’s prior Chapter 13 bankruptcy case was dismissed because Debtor
             was to make payments due to a reduction in pay from her employer as a result of
25

     Debtor’s Motion to Continue Stay
                                                              Phoenix Fresh Start Bankruptcy
                                                              4602 E Thomas Rd. Ste. S-9
     Case 2:20-bk-13418-DPC             Doc 15 Filed 12/22/20 Phoenix, AZ 85018 18:34:49 Desc
                                                              Entered 12/22/20
                                        Main Document    Page 2 of 3
             COVID-19. Moreover, the Debtor has had only one case pending within the preceding
 1
             year and Debtors did make a good faith effort at making her trustee payments.
 2
         12. Debtor’s income has been reinstated to her pre-pandemic salary and there is every reason
 3           to believe this case will result in a fully performed Chapter 13 Plan.
 4
                                                CONCLUSION
 5
             For the foregoing reasons, Debtor requests the Court to enter an Order extending the
 6
     Automatic Stay of 11 USC §362 as to all creditors for the term of his Chapter 13 bankruptcy.
 7   Debtor requests the Court to rule on this matter on an expedited basis in light of the fact that the
 8   30 day period for the automatic stay will expire on January 16, 2021.

 9
              Dated: December 22, 2020
10                                                           Respectfully submitted:
11
                                                             /s/ Tom McAvity    ______
12                                                           Tom McAvity, 034403
                                                             Phoenix Fresh Start Bankruptcy
13                                                           4602 E Thomas Rd, Ste S-9
                                                             Phoenix, AZ 85018
14                                                           Phone: 602-598-5075
15

16

17

18

19
                                         CERTIFICATE OF SERVICE
20
             This is to certify that the foregoing was submitted on December 22, 2020 in the United
21
     States Bankruptcy Court for filing and transmittal of notice of electronic filing to the United States
22
     Trustee, the Chapter 13 Trustee and the ECF registrants appearing in this case.
23
             By: /s/Tom McAvity_______________________
24

25

     Debtor’s Motion to Continue Stay
                                                              Phoenix Fresh Start Bankruptcy
                                                              4602 E Thomas Rd. Ste. S-9
     Case 2:20-bk-13418-DPC             Doc 15 Filed 12/22/20 Phoenix, AZ 85018 18:34:49 Desc
                                                              Entered 12/22/20
                                        Main Document    Page 3 of 3
